Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s
amendment was given in an interview with Noah Flaks 69,541 on 5/7/21.




Claim 1 (Currently Amended): A wireless communication device, comprising:
processing circuitry configured to
	 receive a first signal from a first wireless communication device, the first signal including first precision information indicating a precision of a transmission power at the first wireless communication device, and the precision of the transmission power being a difference between a setting value at the first wireless communication device and an actually measured value of the transmission power measured at the first wireless communication device; 

	transmit a second signal to the first wireless communication device, wherein
the second signal includes a group notification frame which identifies the first wireless communication device in the particular multiple access group,
the second signal indicates a permission of multiple access and a notification of assignment to the particular multiple access group, 
the permission of multiple access is based on the first precision information, and 
the permission of multiple access allows simultaneous communication with another wireless communication device belonging to the particular multiple access group.


Claim 15 (Currently Amended): A wireless communication device, comprising:
processing circuitry configured to
	 transmit a first signal to a first wireless communication device, the first signal including first precision information indicating a precision of a transmission power at the wireless communication device, the precision of the transmission power being a difference between a setting value at the wireless communication device and an actually measured value of the transmission power measured at the wireless communication device;
	 receive a second signal indicating a permission of multiple access and a notification of assignment to a particular multiple access group, the permission of multiple access allowing simultaneous communication after the transmission of the first signal, the permission of multiple access having been determined based on first precision information, and the notification indicating that the wireless communication device is assigned to the particular , wherein the second signal includes a group notification frame which identifies the first wireless communication device in the particular multiple access group.

Claim 19 (Currently Amended): A wireless communication method, comprising: 
receiving, by processing circuitry of a wireless communication device and from a first wireless communication device, a first signal including first precision information indicating a precision of a transmission power at the first wireless communication device, and the precision of the transmission power being a difference between a setting value at the first wireless communication device and an actually measured value of the transmission power measured at the first wireless communication device; assigning, based on the precision of the transmission power indicated in the first precision information, the first wireless communication device to a particular multiple access group; and transmitting, by the processing circuitry, a second signal to the first wireless communication device, wherein the second signal includes a group notification frame which identifies the first wireless communication device in the particular multiple access group, the second signal indicates a permission of multiple access and a notification of assignment to the particular multiple access group, the permission of multiple access is based on the first precision information, and the permission of multiple access allows simultaneous communication with another wireless communication device belonging to the particular multiple access group.

Claim 20 (Currently Amended): A wireless communication method, comprising: 
transmitting a first signal, by processing circuitry of a wireless communication device to a first wireless communication device, including first precision information indicating a precision of , wherein the second signal includes a group notification frame which identifies the first wireless communication device in the particular multiple access group.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468